Citation Nr: 1009790	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, claimed as flat feet.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1943 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from August 2003 and February 2005 rating 
decisions by the Boston, Massachusetts Regional Office (RO) 
of the Department of Veterans Affairs (VA), which in 
pertinent part denied the Veteran's claim for entitlement to 
service connection for a bilateral flat feet disability and 
denied reopening a previously denied claim for service 
connection for malaria, respectively.

In October 2006 the Board denied the claim for service 
connection for a bilateral flat feet disability and reopened 
and remanded the malaria claim to the RO via the Appeals 
Management Center (AMC) for further development.  

The Veteran appealed the Board's action regarding his flat 
feet disability to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 Memorandum 
Decision, the Court set aside the Board's October 2006 
decision that pertained to the flat feet disability and 
remanded the case to the Board.  Thereafter, the Board 
remanded the appeal to the RO for additional development 
pursuant to the Court's May 2008 Judgment.

The development has been completed for both claims, and the 
case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's assertions that he was notified at 
discharge that he had bilateral pes planus and that his feet 
first bothered him in 1967 are credible. 

3.  Bilateral pes planus was not shown to be caused or 
aggravated by events during military service.

4.  The Veteran likely was infected with malaria during 
military service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, malaria was incurred during active military 
service.  38 U.S.C.A. §§ 1131, 1154 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
flat feet was received in October 2002, and his application 
to reopen his claim for service connection for malaria was 
received in September 2003.  Thereafter, he was notified of 
the general provisions of the VCAA by the Boston RO in 
correspondence dated in January 2003 and August 2004.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in March and 
May 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His VA and private treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with VA feet and infectious, immune, and nutritional 
disabilities examinations to assess the current nature and 
etiology of his claimed bilateral flat feet and malaria 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and malaria, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003 VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that he was notified at discharge in 
January 1946 that he had flat feet, and that he has been 
wearing special shoes and inserts ever since.  He also 
contends that he became infected during service in the South 
Pacific with malaria, was treated with quinine and Atabrine, 
and has had intermittent fevers, sweats, and/or chills ever 
since.

Available service discharge reports showed that he served as 
a high speed radio operator with the Signal Headquarters 
Company, 13th Fighter Command, on New Caledonia, Guadalcanal, 
New Guinea, and in the Philippines from March 1943 to 
December 1945.  Records showed he received no wounds in 
action, and no medals indicative of combat were awarded.  

Initially, the Board notes that the Veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  A memorandum 
dated in July 2004 outlined efforts that were attempted to 
obtain service records and concluded that all efforts were 
exhausted and that further attempts would be futile.  The 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's service connection claims 
has been undertaken with this duty in mind.  

In the Veteran's first claim for VA disability benefits 
received in April 1994, he explained that at the time of his 
separation he was asked to delay his discharge by one week so 
he could be given a "disability pension," but he refused it 
because he was unwilling to wait.  He described having 
several malaria sickness problems over the years and taking 
prescription medication for it, but the doctor who treated 
him had died, and the medical records were no longer 
available.

Private treatment records from M. G., M.D., dated from May 
1994 to October 2002 pertained to skin problems.  In a 
treatment note dated in October 1994 the Veteran described 
his past medical history to include glaucoma and difficulty 
breathing.  None of the records include any mention by the 
Veteran of malaria or flat feet.

In a September 1994 statement from the National Personnel 
Records Center (NPRC), it was indicated that there were no 
SGO (Surgeon General Office) records regarding any treatment 
of the Veteran in service.

The Veteran's original claim for malaria was denied in a 
February 1995 rating decision because malaria was not shown 
in any of the evidence of record.

In a private treatment record from M. H., M.D., dated in 
November 1999, the Veteran denied any fevers, chills, or 
night sweats.  At the time, he complained of hip and leg pain 
radiating down to the foot.  Arch supported shoes were 
recommended.  None of the records include any mention by the 
Veteran of malaria or flat feet, nor did the physician report 
any findings related to flat feet or malaria.

The Veteran's claim for a bilateral flat feet disability (pes 
planus) was received in October 2002.

A statement dated in August 2003 from a private podiatrist, 
T. R., D.P.M., indicated that the Veteran was seen in July 
with left heel pain.  He was diagnosed with "plantar 
fasciitis secondary to his 'flat feet."  (Emphasis added by 
physician).

In correspondence received in September 2003, the Veteran 
reported that over the years he has worn and still wears 
supports in his shoes and special shoes.  He stated that due 
to his ignorance or stupidity, he refused to wait to be 
evaluated for disabilities at discharge because he wanted to 
go home, and he did not know that he could file a claim for 
benefits at any time.  He also explained that when he has the 
flu or a cold, "the symptoms are about the same" as 
malaria, and he wonders if it is malaria.  He added that his 
mother and sister did not recognize him when he returned from 
service because he was so yellow from quinine pills, which he 
took for a few years after discharge.

In correspondence received in March 2004, he again expressed 
regret for not filing any disability claims at discharge.  He 
reiterated that he has worn special arch support shoes or 
arch support inserts since discharge and took quinine 
medication for several years after discharge under the care 
of a private physician, who is deceased.  Multiple additional 
statements were received from the Veteran that repeated his 
contentions.

In a VA podiatry consultation note dated in June 2005, the 
Veteran indicated that he hoped to re-open his service 
connection claim for his feet disability.  He related that he 
had been wearing inserts and special shoes with arch support 
since 1943, which had been helping with pain.  Following a 
physical examination, the diagnosis was rigid pes planus 
bilateral, asymptomatic.  He was discharged from the clinic.

In a lay statement dated in September 2005, the Veteran's 
sister reported that he was so jaundiced when he returned 
home that she did not recognize him.  Also in September 2005, 
the Veteran stated that he had his share of Atabrine and 
quinine to control his malaria, and he still wears shoe 
inserts for flat feet.

In a letter addressed to his primary VA physician dated in 
April 2006, the Veteran described spending 27 months in the 
South Pacific under very adverse conditions and his regret in 
not filing disability claims earlier.  He asked his doctor to 
authorize a blood test for malaria at a private hospital.

In a VA treatment note dated in June 2006 the Veteran 
expressed concerns about malaria, which he suspected was 
still present in his blood.  He stated that he has "sweats" 
and "chills" daily.  He elaborated that his sweats are 
exertional in nature (never classic drenching night sweats 
and he denied weight loss), and his chills have never been 
associated with febrile episode (a spike in body 
temperature).  He stated that he was interested in a blood 
test for malaria and letters documenting flat feet with a 
goal of service connection for these disabilities.  

In a VA infectious, immune, and nutritional disabilities 
examination report dictated in January 2007 and signed in 
March 2007, the Veteran reported that he was told in service 
that he had malaria because he had high fevers, shaking 
chills, and was jaundiced, and he was treated with quinine.  
He reported that he was treated with quinine by two private 
physicians after discharge, but both had retired, and no 
medical records were available.  He claimed to have fevers 
and shaking chills, but never had any documented malaria 
recurrence by smear or other objective evidence.  The 
physician opined that he probably had malaria, but there was 
no indication that he had malaria at the present time.  The 
physician indicated that he had reviewed the claims folder 
and ordered a CBC (complete blood count) and liver function 
test, but no laboratory tests were associated with the 
examination report.

VA CBC profile and serum reports dated in January 2007 were 
later associated with the claims folder and showed blood and 
liver function test findings within the normal reference 
ranges with the exception of HGB (hemoglobin), which was 
measured at 12.8 L. 

In a VA treatment note dated in October 2007 the Veteran 
presented for a routine follow-up examination.  He reported a 
10-pound weight loss in the past six months, but denied 
fevers, chills, or night sweats.  Objective findings included 
weight measured at 135 pounds, height of 61 inches, and no 
hepatosplenomegaly.  The assessment included positive 
hemoccult, anemia, and weight loss.  The physician explained 
to the Veteran his high risk of colon cancer given the 
positive stool card, age, and recent weight loss, but the 
Veteran refused further screening.  The physician believed 
that the Veteran's mild anemia may be related to the positive 
hemoccult.  He noted mildly low HCT in January 2007 with no 
previous CBCs.  He suggested that it could be iron deficiency 
anemia if he is truly bleeding from somewhere in his GI tract 
and stated that other causes of anemia were in the 
differential.

In correspondence dated in November 2007 the Veteran 
identified several private physicians who had treated him 
since discharge, but indicated that they all were deceased 
and none of their records were available.

In a VA infectious, immune, and nutritional disabilities 
examination report dated in December 2008, the Veteran stated 
that he developed malaria in the South Pacific between 1944 
and 1945 and was treated with quinine and Atabrine during 
service and for several years after discharge.  He denied any 
hospitalization for malaria.  After discontinuing treatment, 
he continued to have chills and sweats one to two times per 
week, decreasing over the years to five to six times per year 
at the present time.  He reported that the episodes occur at 
nighttime and are gone by morning, and he had never taken his 
temperature during an episode.  His wife stated that he feels 
hot, and diaphoresis (excessive sweating) is present.

Currently, he denied any nausea or vomiting or pain 
associated with episodes.  He endorsed weakness and fatigue 
after the episode and difficulty with balance and walking.  
He described a good appetite and weight unchanged from one 
year ago.  He described "cold-sore" like blisters two to 
three days after episodes.  He denied any history of anemia 
or adenopathy.  Reported objective findings included 
unremarkable eyes; soft abdomen with no organs, masses, or 
tenderness found; and no splenomegaly.  Reported laboratory 
data included blood tests and normal liver function tests.  
The impression was history of malaria, World War II, 
subsequent fevers; and anemia of undetermined etiology.

In a VA feet examination report dated in December 2008, the 
Veteran stated that he was told upon discharge that he had 
flat feet, and no treatment was done.  In approximately 1947, 
he had a problem with his feet and saw a foot doctor who 
prescribed special shoes and inserts that he has worn since 
that time.  He denied any trauma to the feet.  He stated that 
he last saw a podiatrist five to seven years ago.  He 
presented to the examination wearing over-the-counter Spenco 
insoles in both shoes that he said were prescribed by an 
outside podiatrist.  Following a physical examination, the 
diagnosis was moderate pes planus with pain in the medial 
band of his plantar fascia bilaterally.  The podiatrist 
opined that it is less likely than not that the Veteran's pes 
planus was caused by his military service.  He explained that 
based on the Veteran's description of never complaining of 
foot pain in the military, being told that he had flat feet 
upon discharge, and reportedly first developing symptoms two 
years later that he must conclude that his flat feet were 
congenital, and no apparent pathology was caused or 
aggravated by military service as related by the Veteran on 
examination.

Additional VA treatment records dated to January 2009 were 
silent for any complaints, findings, or treatment for pes 
planus or malaria.

A letter from a VA physician dated in May 2009 notified the 
Veteran that his anemia was slightly worse than previous.  
His hemoglobin count was 11.9 L.

In correspondence dated in October 2009 the Veteran's 
attorney asserted that the VA examinations performed in 
conjunction with the claims for bilateral flat feet and 
malaria were inadequate because they did not provide an 
etiology of each disability, and the related medical opinions 
were not supported by reasoned medical explanations or a 
rationale.  In a letter dated in February 2010 she asserted 
that the record sufficiently established that the Veteran's 
bilateral pes planus did not manifest until active service 
and was first diagnosed during service, and therefore, he is 
entitled to VA disability benefits.  She added that "the 
fact that such condition may have been asymptomatic during 
service does not serve to preclude an award of entitlement to 
benefits...."  She also argued that the August 2009 VA opinion 
regarding malaria was inadequate because the Veteran 
continues to suffer from episodes of fever and chills to the 
present, as well as from anemia.

Bilateral Pes Planus

Initially, the Board notes that the first objective medical 
evidence of any post-service flat foot problems was in August 
2003, more than 57 years after separation from service.  The 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Nevertheless, the Board finds that the Veteran is competent 
to describe pain or observable symptoms, such as flat feet, 
related to his claimed bilateral pes planus disability.  See 
38 C.F.R. § 3.159(a)(2) (2009) (defining "competent lay 
evidence").  Additionally, the Board finds that his 
statements that he was told that he has flat feet at 
discharge are credible, despite an absence of any 
corroborating evidence, because they are generally consistent 
throughout the record.  However, he never described any 
problems with his feet during service except during a single 
VA podiatry visit in June 2005 during which he apparently 
stated that he had been wearing inserts and special shoes 
since 1943.  Instead, he consistently stated that he had been 
wearing inserts or special shoes since discharge.  The Board 
finds that service connection for bilateral pes planus is not 
warranted because he also stated during a December 2008 VA 
examination that he first experienced a problem with his feet 
in 1947, and at that time a foot doctor prescribed special 
shoes and inserts.  Pes planus is not one of the enumerated 
diseases subject to presumptive service connection under 
38 C.F.R. § 3.309.  

The Board also notes that only the December 2008 VA 
examination report contains an opinion regarding the etiology 
of the Veteran's current pes planus disability.  Here, the 
podiatrist found that the pes planus disability was 
congenital and was neither caused nor aggravated by service.  
The Board finds that the examination is adequate and the 
examiner's opinion is persuasive because it was supported by 
a review of the claims folder, an interview and examination 
of the Veteran, and an articulated medical rationale:  the 
Veteran himself denied any foot pain during service, but was 
told that he had flat feet at discharge, and he reported 
developing symptoms approximately two years later in 1947.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).  
Without any objective medical evidence or persuasive lay 
evidence of in-service foot trouble or aggravation during 
service of a congenital foot problem, there exists no logical 
or reasonable basis upon which to opine that a bilateral pes 
planus disability, which first became bothersome two years 
after discharge, was either caused or aggravated by military 
service.  Moreover, the Board notes that the Veteran's own 
statements were explicitly contrary to his own self-interest 
in proving that his current disability was related to 
service.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
In the present case, there is no competent medical evidence 
or credible lay evidence of a nexus between any in-service 
event or injury and the current bilateral pes planus 
disability to support the claim that it was either caused or 
aggravated by service.  Therefore, the Veteran's claim for 
service connection for bilateral pes planus must be denied.

For all the foregoing reasons, the claim for service 
connection for bilateral pes planus must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Malaria

As an initial matter, the Board concedes that the Veteran 
likely was infected with malaria during active military 
service because his multiple statements regarding in-service 
and post-service treatment with quinine and Atabrine are 
internally consistent and consistent with the verified 
locations of his military service in Asia.

The Board finds that the Veteran was likely was infected with 
malaria during service and received medical treatment for a 
year or two after service, as his duty stations were in areas 
know to be in a malaria endemic area of the world.  Further, 
a VA examiner stated that the Veteran probably had malaria in 
service.  Thus resolving doubt in the Veteran's favor, 
service connection for malaria is allowed.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for malaria is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


